Exhibit 10.1

SUPERIOR ENERGY SERVICES, INC.

AMENDED AND RESTATED

2013 STOCK INCENTIVE PLAN

1. Purpose. The purpose of the Amended and Restated 2013 Stock Incentive Plan
(the “Plan”) of Superior Energy Services, Inc. (“Superior”) is to increase
stockholder value and to advance the interests of Superior and its subsidiaries
(collectively, the “Company”) by furnishing stock-and cash-based economic
incentives (the “Incentives”) designed to attract, retain, reward and motivate
officers, directors, employees, consultants and advisors to the Company and to
strengthen the mutuality of interests between service providers and Superior’s
stockholders. Incentives consist of opportunities to purchase or receive shares
of Common Stock, $.001 par value per share, of Superior (the “Common Stock”) or
cash, which may or may not be valued in relation to Common Stock, on terms
determined under the Plan. As used in the Plan, the term “subsidiary” means any
corporation, limited liability company or other entity, of which Superior owns
(directly or indirectly) within the meaning of section 424(f) of the Internal
Revenue Code of 1986, as amended (the “Code”), 50% or more of the total combined
voting power of all classes of stock, membership interests or other equity
interests issued thereby.

2. Administration.

2.1 Composition. The Plan shall generally be administered by the Compensation
Committee of the Board of Directors of Superior (the “Board”) or by a
subcommittee thereof (the “Committee”). The Committee shall consist of not fewer
than two members of the Board, each of whom shall (a) qualify as a “non-employee
director” under Rule 16b-3 under the Securities Exchange Act of 1934 (the “1934
Act”) or any successor rule, (b) qualify as an “outside director” under
Section 162(m) of the Code (“Section 162(m)”), and (c) qualify as an
“independent director” under the rules of the New York Stock Exchange.

2.2 Authority. The Committee shall have plenary authority to award Incentives
under the Plan, to interpret the Plan, to establish any rules or regulations
relating to the Plan that it determines to be appropriate, to enter into
agreements with or provide notices to participants as to the terms of the
Incentives (the “Incentive Agreements”) and to make any other determination that
it believes necessary or advisable for the proper administration of the Plan.
Its decisions in matters relating to the Plan shall be final and conclusive on
the Company and participants. The Committee may delegate its authority hereunder
to the extent provided in Section 3 hereof.

3. Eligible Participants. Officers, directors and employees of the Company and
persons providing services as consultants or advisors to the Company shall
become eligible to receive Incentives under the Plan when designated by the
Committee. Employees may be designated individually or by groups or categories,
as the Committee deems appropriate. With respect to participants not subject to
Section 16 of the 1934 Act



--------------------------------------------------------------------------------

or Section 162(m) of the Code, the Committee may delegate to appropriate
officers of the Company its authority to designate participants, to determine
the size and type of Incentives to be received by those participants and to set
and modify the terms of such Incentives; provided, however, that the resolution
so authorizing any such officer shall specify the total number of Incentives
such officer may award and such actions shall be treated for all purposes as if
taken by the Committee, and provided further that the per share exercise price
of any options granted by an officer, rather than by the Committee, shall be
equal to the Fair Market Value (as defined in Section 13.11) of a share of
Common Stock on the later of the date of grant or the date the participant’s
employment with or service to the Company commences.

4. Types of Incentives. Incentives may be granted under the Plan to eligible
participants in the forms of (a) incentive stock options; (b) non-qualified
stock options; (c) restricted stock, (d) restricted stock units; (e) stock
appreciation rights (“SARs”) and (f) Other Stock-Based Awards (as defined in
Section 10), and (g) Cash-Based Performance Awards (as defined in Section 11).

5. Shares Subject to the Plan.

5.1 Number of Shares. Subject to adjustment as provided in Section 13.5, a total
of 14,850,000 shares of Common Stock shall be authorized for grant under the
Plan.

5.2 Share Counting.

A. The above authorized Plan limit shall be reduced by one share of Common Stock
for every one share of Common Stock subject to a stock option or a SAR granted
under the Plan, and by 1.6 shares of Common Stock for every one share of Common
Stock subject to Incentives granted under the Plan in a form other than stock
options or SARs.

B. To the extent any shares of Common Stock covered by a stock option or SAR
granted under the Plan are not delivered to a participant or permitted
transferee because the Incentive is forfeited or canceled, or shares of Common
Stock are not delivered because an Incentive is paid or settled in cash, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Common Stock available for delivery under this
Plan and such shares may again be issued under the Plan. Cash-Based Performance
Awards shall have no effect on the Plan limit in Section 5.1.

C. In the event that shares of Common Stock issued as an Incentive under the
Plan are forfeited or reacquired by the Company pursuant to rights reserved upon
issuance thereof, such forfeited or reacquired shares may again be issued under
the Plan.

D. The following shares of Common Stock may not again be made available for
issuance as Incentives under the Plan: (i) shares of Common Stock delivered or
withheld in payment of the exercise of a stock option, (ii) shares of Common

 

2



--------------------------------------------------------------------------------

Stock delivered or withheld from payment of an Incentive to satisfy tax
obligations with respect to the Incentive, and (iii) shares of Common Stock
repurchased on the open market with the proceeds of the exercise price of a
stock option.

E. With respect to SARs, if the SAR is payable in shares of Common Stock, all
shares to which the SARs relate are counted against the Plan limits, rather than
the net number of shares delivered upon exercise of the SAR.

F. Any share of Common Stock that again becomes available for grant under the
Plan shall be added back to the total number of shares available for grant under
the Plan as one share if such share was subject to a stock option or SAR, and as
1.6 shares if such share was subject to an Incentive other than a stock option
or SAR.

5.3 Limitations on Awards. Subject to adjustments as provided in Section 13.5,
the following additional limitations are imposed under the Plan:

A. The maximum number of shares of Common Stock that may be issued upon exercise
of stock options intended to qualify as incentive stock options under
Section 422 of the Code shall be 14,850,000 shares.

B. Except as set forth in Section 5.3E. with respect to awards to non-management
directors, the maximum number of shares of Common Stock that may be covered by
Incentives granted under the Plan, including stock options and SARS, to any one
individual during any one calendar-year period shall be 1,000,000 shares. The
foregoing provision shall be construed in a manner consistent with
Section 162(m).

C. No more than 742,500 shares of Common Stock may be issued as restricted
stock, restricted stock units and Other Stock-Based Awards (as defined in
Section 10) without compliance with the minimum vesting periods provided in
Sections 7.2, 8.2 and 10.2, provided that the shares issued under this limit may
not be issued to employees who are subject to Section 16 of the 1934 Act.
Further, all stock options and SARs granted to employees must comply with the
minimum vesting periods provided in Sections 6.3 and 9.3.

D. The maximum value of a Cash-Based Performance Award or an Other Stock-Based
Award that is valued in dollars rather than shares of Common Stock (whether or
not paid in Common Stock) scheduled to be paid out to any one participant in any
fiscal year shall be $10,000,000.

E. The maximum number of shares of Common Stock that may be covered by
Incentives granted under the Plan to a non-management director during any one
calendar-year period shall be 50,000 shares.

5.4 Type of Common Stock. Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.

6. Stock Options. A stock option is a right to purchase shares of Common Stock
from Superior. Stock options granted under the Plan may be incentive stock

 

3



--------------------------------------------------------------------------------

options (as such term is defined in Section 422 of the Code) or non-qualified
stock options. Any option that is designated as a non-qualified stock option
shall not be treated as an incentive stock option. Each stock option granted by
the Committee under this Plan shall be subject to the following terms and
conditions:

6.1 Price. The exercise price per share shall be determined by the Committee,
subject to adjustment under Section 13.5; provided that in no event shall the
exercise price be less than the Fair Market Value of a share of Common Stock on
the date of grant, except in the case of a stock option granted in assumption of
or substitution for an outstanding award of a company acquired by the Company or
with which the Company combines.

6.2 Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to Section 5 and subject to adjustment as
provided in Section 13.5.

6.3 Duration and Time for Exercise. The term of each stock option shall be
determined by the Committee, but shall not exceed a maximum term of ten years.
Each stock option shall become exercisable at such time or times during its term
as shall be determined by the Committee, provided that stock options granted to
employees may not become fully exercisable prior to the third anniversary of the
date of grant, with incremental vesting of portions of the award over the
three-year period permitted (provided, however, that no portion of the award may
be scheduled to vest prior to the first anniversary of the date of grant).
Notwithstanding the foregoing, the Committee may at any time in its discretion
accelerate the exercisability of any stock option.

6.4 Repurchase. Upon approval of the Committee, the Company may repurchase a
previously granted stock option from a participant by mutual agreement before
such option has been exercised by payment to the participant of the amount per
share by which: (i) the Fair Market Value of the Common Stock subject to the
option on the business day immediately preceding the date of purchase exceeds
(ii) the exercise price, or by payment of such other mutually agreed upon
amount; provided, however, that no such repurchase shall be permitted if
prohibited by Section 6.6.

6.5 Manner of Exercise. A stock option may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of shares of Common
Stock to be purchased. The exercise notice shall be accompanied by the full
purchase price for such shares. The option price shall be payable in United
States dollars and may be paid (a) in cash; (b) by check; (c) by delivery or
attestation of ownership of shares of Common Stock, which shares shall be valued
for this purpose at the Fair Market Value on the business day immediately
preceding the date such option is exercised; (d) by delivery of irrevocable
written instructions to a broker approved by the Company (with a copy to the
Company) to immediately sell a portion of the shares, issuable under the option
and to deliver promptly to the Company the amount of sale proceeds (or loan
proceeds if the broker lends funds to the participant for delivery to the
Company) to pay the exercise price; (e) if approved by the Committee, through a
net exercise procedure whereby the optionee surrenders the option in exchange
for that number of shares of

 

4



--------------------------------------------------------------------------------

Common Stock with an aggregate Fair Market Value equal to the difference between
the aggregate exercise price of the options being surrendered and the aggregate
Fair Market Value of the shares of Common Stock subject to the option, or (f) in
such other manner as may be authorized from time to time by the Committee.

6.6 Repricing. Except for adjustments pursuant to Section 13.5 or actions
permitted to be taken by the Committee under Section 13.10C. in the event of a
Change of Control, unless approved by the stockholders of the Company, (a) the
exercise or base price for any outstanding option or SAR granted under this Plan
may not be decreased after the date of grant and (b) an outstanding option or
SAR that has been granted under this Plan may not, as of any date that such
option or SAR has a per share exercise or base price that is greater than the
then current Fair Market Value of a share of Common Stock, be surrendered to the
Company as consideration for the grant of a new option or SAR with a lower
exercise or base price, shares of restricted stock, restricted stock units, an
Other Stock-Based Award, a cash payment or Common Stock.

6.7 No Dividend Equivalent Rights. Participants holding stock options shall not
be entitled to any dividend equivalent rights for any period of time prior to
exercise of the stock option.

6.8 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options that are intended to qualify as incentive stock options (as such term is
defined in Section 422 of the Code):

A. Any incentive stock option agreement authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain or be deemed to contain all provisions
required in order to qualify the options as incentive stock options.

B. All incentive stock options must be granted within ten years from the date on
which this Plan is adopted by the Board of Directors.

C. No incentive stock options shall be granted to any non-employee or to any
participant who, at the time such option is granted, would own (within the
meaning of Section 422 of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the employer corporation or of
its parent or subsidiary corporation.

D. The aggregate Fair Market Value (determined with respect to each incentive
stock option as of the time such incentive stock option is granted) of the
Common Stock with respect to which incentive stock options are exercisable for
the first time by a participant during any calendar year (under the Plan or any
other plan of Superior or any of its subsidiaries) shall not exceed $100,000. To
the extent that such limitation is exceeded, the excess options shall be treated
as non-qualified stock options for federal income tax purposes.

 

5



--------------------------------------------------------------------------------

7. Restricted Stock.

7.1 Grant of Restricted Stock. The Committee may award shares of restricted
stock to such eligible participants as the Committee determines pursuant to the
terms of Section 3. An award of restricted stock shall be subject to such
restrictions on transfer and forfeitability provisions and such other terms and
conditions, including the attainment of specified performance goals, as the
Committee may determine, subject to the provisions of the Plan. To the extent
restricted stock is intended to qualify as “performance-based compensation”
under Section 162(m), it must be granted subject to the attainment of
performance goals as described in Section 12 below and meet the additional
requirements imposed by Section 162(m).

7.2 The Restricted Period. At the time an award of restricted stock is made, the
Committee shall establish a period of time during which the transfer of the
shares of restricted stock shall be restricted and after which the shares of
restricted stock shall be vested (the “Restricted Period”). Except for shares of
restricted stock that vest based on the attainment of performance goals and
except as provided in Section 5.3C., the Restricted Period shall be a minimum of
three years, with incremental vesting of portions of the award over the
three-year period permitted (provided, however, that no portion of the award may
be scheduled to vest prior to the first anniversary of the date of grant). If
the vesting of the shares of restricted stock is based upon the attainment of
performance goals, a minimum Restricted Period of one year is allowed. Each
award of restricted stock may have a different Restricted Period. The expiration
of the Restricted Period shall also occur as provided under Section 13.3 in the
event of termination of employment under the circumstances provided in the
Incentive Agreement and in the event of a Change of Control of the Company if so
provided in the Incentive Agreement.

7.3 Escrow. The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the grant.
Any certificates representing shares of restricted stock shall be registered in
the name of the participant and deposited with the Company, together with a
stock power endorsed in blank by the participant. Each such certificate shall
bear a legend in substantially the following form:

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Superior Energy Services, Inc. 2013 Stock
Incentive Plan, as it may be amended (the “Plan”), and an agreement entered into
between the registered owner and Superior Energy Services, Inc. thereunder.
Copies of the Plan and the agreement are on file at the principal office of the
Company.

Alternatively, in the discretion of the Company, ownership of the shares of
restricted stock and the appropriate restrictions shall be reflected in the
records of the Company’s transfer agent and no physical certificates shall be
issued.

7.4 Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of restricted stock shall be subject to any

 

6



--------------------------------------------------------------------------------

restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Incentive Agreement.
If the vesting of the shares of restricted stock is based upon the attainment of
performance goals, any and all cash and stock dividends paid with respect to the
shares of restricted stock shall be subject to the attainment of the performance
goals applicable to the underlying shares of restricted stock.

7.5 Forfeiture. In the event of the forfeiture of any shares of restricted stock
under the terms provided in the Incentive Agreement (including any additional
shares of restricted stock that may result from the reinvestment of cash and
stock dividends, if so provided in the Incentive Agreement), such forfeited
shares shall be surrendered and any certificates cancelled. The participants
shall have the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional shares received pursuant to
Section 13.5 due to a recapitalization or other change in capitalization.

7.6 Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the restricted stock shall lapse and
the number of shares of restricted stock with respect to which the restrictions
have lapsed shall be delivered, free of all such restrictions and legends,
except any that may be imposed by law, to the participant or the participant’s
estate, as the case may be.

7.7 Rights as a Stockholder. Subject to the terms and conditions of the Plan and
subject to any restrictions on the receipt of dividends that may be imposed in
the Incentive Agreement, each participant receiving restricted stock shall have
all the rights of a stockholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any shares of
Common Stock.

8. Restricted Stock Units.

8.1 Grant of Restricted Stock Units. A restricted stock unit, or RSU, represents
the right to receive from the Company on the respective scheduled vesting or
payment date for such RSU, one share of Common Stock. An award of restricted
stock units may be subject to the attainment of specified performance goals or
targets, forfeitability provisions and such other terms and conditions as the
Committee may determine, subject to the provisions of the Plan. To the extent an
award of restricted stock units is intended to qualify as performance based
compensation under Section 162(m), it must be granted subject to the attainment
of performance goals as described in Section 12 and meet the additional
requirements imposed by Section 162(m).

8.2 Vesting Period. At the time an award of restricted stock units is made, the
Committee shall establish a period of time during which the restricted stock
units shall vest (the “Vesting Period”). Each award of restricted stock units
may have a different Vesting Period. Except for restricted stock units that vest
based on the attainment of performance goals and except as provided in
Section 5.3C., a Vesting Period of at least three years is required, with
incremental vesting of portions of the

 

7



--------------------------------------------------------------------------------

award over the three-year period permitted (provided, however, that no portion
of the award may be scheduled to vest prior to the first anniversary of the date
of grant). If the vesting of the restricted stock units is based upon the
attainment of performance goals, a minimum Vesting Period of one year is
allowed. The acceleration of the expiration of the Vesting Period shall occur as
provided under Section 13.3 in the event of termination of employment under the
circumstances provided in the Incentive Agreement and in the event of a Change
of Control of the Company if so provided in the Incentive Agreement.

8.3 Dividend Equivalent Accounts. Subject to the terms and conditions of this
Plan and the applicable Incentive Agreement, as well as any procedures
established by the Committee, the Committee may determine to pay dividend
equivalent rights with respect to RSUs, in which case, unless determined by the
Committee to be paid currently, the Company shall establish an account for the
participant and reflect in that account any securities, cash or other property
comprising any dividend or property distribution with respect to the share of
Common Stock underlying each RSU. The participant shall have no rights to the
amounts or other property credited to such account until the applicable RSU
vests. Notwithstanding the above, if the vesting of the RSUs is based upon the
attainment of performance goals, any and all dividend equivalent rights with
respect to the RSUs shall be subject to the attainment of the performance goals
applicable to the underlying RSUs.

8.4 Rights as a Stockholder. Subject to the restrictions imposed under the terms
and conditions of this Plan and subject to any other restrictions that may be
imposed in the Incentive Agreement, each participant receiving restricted stock
units shall have no rights as a stockholder with respect to such restricted
stock units until such time as shares of Common Stock are issued to the
participant.

9. Stock Appreciation Rights.

9.1 Grant of Stock Appreciation Rights. A stock appreciation right, or SAR, is a
right to receive, without payment to the Company, a number of shares of Common
Stock, cash or any combination thereof, the number or amount of which is
determined pursuant to the formula set forth in Section 9.5. Each SAR granted by
the Committee under the Plan shall be subject to the terms and conditions
provided herein.

9.2 Number. Each SAR granted to any participant shall relate to such number of
shares of Common Stock as shall be determined by the Committee, subject to
adjustment as provided in Section 13.5.

9.3 Duration and Time for Exercise. The term of each SAR shall be determined by
the Committee, but shall not exceed a maximum term of ten years. Each SAR shall
become exercisable at such time or times during its term as shall be determined
by the Committee, provided that SARs granted to employees may not become fully
exercisable prior to the third anniversary of the date of grant, with
incremental vesting of portions of the award over the three-year period
permitted (provided, however, that no portion of the award may be scheduled to
vest prior to the first anniversary of the date of grant). Notwithstanding the
foregoing, the Committee may at any time in its discretion accelerate the
exercisability of any SAR.

 

8



--------------------------------------------------------------------------------

9.4 Exercise. A SAR may be exercised, in whole or in part, by giving written
notice to the Company, specifying the number of SARs that the holder wishes to
exercise. The date that the Company receives such written notice shall be
referred to herein as the “Exercise Date.” The Company shall, within 30 days of
an Exercise Date, deliver to the exercising holder the shares of Common Stock to
which the holder is entitled pursuant to Section 9.5 or cash or both, as
provided in the Incentive Agreement.

9.5 Payment. The number of shares of Common Stock which shall be issuable upon
the exercise of a SAR payable in Common Stock shall be determined by dividing:

A. the number of shares of Common Stock as to which the SAR is exercised,
multiplied by the amount of the appreciation in each such share (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of a share of Common Stock subject to the SAR on the Exercise Date exceeds the
“Base Price,” which is an amount, not less than the Fair Market Value of a share
of Common Stock on the date of grant, which shall be determined by the Committee
at the time of grant, subject to adjustment under Section 13.5); by

B. the Fair Market Value of a share of Common Stock on the Exercise Date.

No fractional shares of Common Stock shall be issued upon the exercise of a SAR;
instead, the holder of a SAR shall be entitled to purchase the portion necessary
to make a whole share at its Fair Market Value on the Exercise Date.

9.6 No Dividend Equivalent Rights. Participants holding SARs shall not be
entitled to any dividend equivalent rights for any period of time prior to
exercise of the stock option.

10. Other Stock-Based Awards.

10.1 Grant of Other Stock-Based Awards. Subject to the limitations described in
Section 10.2 hereof, the Committee may grant to eligible participants “Other
Stock-Based Awards,” which shall consist of awards (other than options,
restricted stock, restricted stock units or SARs described in Sections 6 through
9 hereof) paid out in shares of Common Stock or the value of which is based in
whole or in part on the value of shares of Common Stock. Other Stock-Based
Awards may be awards of shares of Common Stock, awards of phantom stock or may
be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, shares of, or appreciation in the value of,
Common Stock (including, without limitation, securities convertible or
exchangeable into or exercisable for shares of Common Stock), as deemed by the
Committee consistent with the purposes of this Plan. The Committee shall
determine the terms and conditions of any Other Stock-Based Award (including
which rights of a stockholder, if any, the recipient shall have with respect to
Common Stock

 

9



--------------------------------------------------------------------------------

associated with any such award) and may provide that such award is payable in
whole or in part in cash. An Other Stock-Based Award may be subject to the
attainment of such specified performance goals or targets as the Committee may
determine, subject to the provisions of this Plan. To the extent that an Other
Stock-Based Award is intended to qualify as “performance-based compensation”
under Section 162(m), it must be granted subject to the attainment of
performance goals as described in Section 12 below and meet the additional
requirements imposed by Section 162(m).

10.2 Limitations. At the time an Other Stock-Based Award is granted, the
Committee shall establish a period of time during which the Other Stock-Based
Award shall vest (the “Vesting Period”). Each Other Stock-Based Award may have a
different Vesting Period. Except for Other Stock-Based Awards that vest based on
the attainment of performance goals and except as provided in Section 5.3C., a
Vesting Period of at least three years is required, with incremental vesting of
portions of the award over the three-year period permitted (provided, however,
that no portion of the award may be scheduled to vest prior to the first
anniversary of the date of grant). If the vesting of the Other Stock-Based Award
is based upon the attainment of performance goals, a minimum Vesting Period of
one year is allowed.

11. Cash-Based Performance Awards. The Committee may grant Incentives in the
form of “Cash-Based Performance Awards” to eligible participants, which shall
consist of the opportunity to earn cash awards based on performance. A
Cash-Based Performance Award shall be subject to such terms and conditions,
including the attainment of specified performance goals, as the Committee may
determine, subject to the provisions of the Plan. To the extent that a
Cash-Based Performance Award is intended to qualify as “performance-based
compensation” for purposes of Section 162(m), it must be made subject to the
attainment of performance goals as described in Section 12 below and meet the
additional requirements imposed by Section 162(m). At the time that a Cash-Based
Performance Award is granted, the Committee shall establish the vesting criteria
for such Incentive including, as applicable, the performance period and the time
or times at which any payout shall be deemed vested and payable.

12. Performance Goals for Section 162(m) Awards. To the extent that shares of
restricted stock, restricted stock units, Other Stock-Based Awards or Cash-Based
Performance Awards granted under the Plan are intended to qualify as
“performance-based compensation” under Section 162(m), the vesting, grant or
payment of such awards shall be conditioned on the achievement of one or more
performance goals and must satisfy the other requirements of Section 162(m). The
performance goals pursuant to which such awards shall vest, be granted or be
paid out shall be any or a combination of the following performance measures
applied to the Company, Superior, a division or a subsidiary: earnings per
share; earnings before interest, taxes, depreciation and amortization (EBITDA);
operating income; return on assets; an economic value added measure; stockholder
return; earnings; stock price; return on equity; return on total capital; return
on invested capital; return on invested capital relative to cost of capital;
pre-tax income; safety performance; reduction of expenses; free cash flow or
increase in cash flow; or DSO (days sales outstanding) improvement. For any
performance period, such performance objectives may be measured on an absolute
basis or relative to a group

 

10



--------------------------------------------------------------------------------

of peer companies selected by the Committee, relative to internal goals or
relative to levels attained in prior years. The performance goals may be subject
to such adjustments as are specified in advance by the Committee.

13. General.

13.1 Duration. No Incentives may be granted under the Plan after May 22, 2025;
provided, however, that subject to Section 13.9, the Plan shall remain in effect
after such date with respect to Incentives granted prior to that date until all
such Incentives have either been satisfied by the issuance of shares of Common
Stock or otherwise been terminated under the terms of the Plan and all
restrictions imposed on shares of Common Stock in connection with their issuance
under the Plan have lapsed.

13.2 Transferability. No Incentives granted hereunder may be transferred,
pledged, assigned or otherwise encumbered by a participant except: (a) by will;
(b) by the laws of descent and distribution; (c) if permitted by the Committee
and so provided in the Incentive Agreement or an amendment thereto, pursuant to
a domestic relations order, as defined in the Code; or (d) as to options only,
if permitted by the Committee and so provided in the Incentive Agreement or an
amendment thereto, (i) to Immediate Family Members, (ii) to a partnership in
which the participant and/or Immediate Family Members, or entities in which the
participant and/or Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners, (iii) to a limited
liability company in which the participant and/or Immediate Family Members, or
entities in which the participant and/or Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members, or
(iv) to a trust for the sole benefit of the participant and/or Immediate Family
Members. “Immediate Family Members” shall be defined as the spouse and natural
or adopted children or grandchildren of the participant and their spouses. To
the extent that an incentive stock option is permitted to be transferred during
the lifetime of the participant, it shall be treated thereafter as a
nonqualified stock option. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of Incentives, or levy of attachment or
similar process upon Incentives not specifically permitted herein, shall be null
and void and without effect.

13.3 Effect of Termination of Employment or Death. In the event that a
participant ceases to be an employee of the Company or to provide services to
the Company for any reason, including death, disability, early retirement or
normal retirement, any Incentives may be exercised, shall vest or shall expire
at such times as may be determined by the Committee and provided in the
Incentive Agreement.

13.4 Additional Conditions. Anything in this Plan to the contrary
notwithstanding: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his

 

11



--------------------------------------------------------------------------------

own account for investment and not for distribution; and (b) if at any time the
Company further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of any
Incentive or the shares of Common Stock issuable pursuant thereto is necessary
on any securities exchange or under any federal or state securities or blue sky
law, or that the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with the award of any
Incentive, the issuance of shares of Common Stock pursuant thereto, or the
removal of any restrictions imposed on such shares, such Incentive shall not be
awarded or such shares of Common Stock shall not be issued or such restrictions
shall not be removed, as the case may be, in whole or in part, unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.

13.5 Adjustment. In the event of any recapitalization, reclassification, stock
dividend, stock split, combination of shares or other similar change in the
Common Stock, the number of shares of Common Stock then subject to the Plan,
including shares subject to outstanding Incentives, and any and all other
limitations provided in the Plan limiting the number of shares of Common Stock
that may be issued hereunder shall be adjusted in proportion to the change in
outstanding shares of Common Stock (including but not limited to adjustments of
the authorized Plan and award limits set forth in Section 5 and of the manner
and ratio by which Incentives other than stock options and SARs are counted
under the Plan). In the event of any such adjustments, the exercise price of any
option, the Base Price of any SAR and the performance objectives of any
Incentive, shall also be adjusted as and to the extent appropriate, in the
reasonable discretion of the Committee, to provide participants with the same
relative rights before and after such adjustment. No substitution or adjustment
shall require the Company to issue a fractional share under the Plan and the
substitution or adjustment shall be limited by deleting any fractional share.

13.6 Withholding.

A. The Company shall have the right to withhold from any payments made or stock
issued under the Plan or to collect as a condition of payment, issuance or
vesting, any taxes required by law to be withheld. At any time that a
participant is required to pay to the Company an amount required to be withheld
under applicable income tax laws in connection with an Incentive, the
participant may, subject to disapproval by the Committee, satisfy this
obligation in whole or in part by electing (the “Election”) to deliver currently
owned shares of Common Stock or to have the Company withhold shares of Common
Stock, in each case having a value equal to the minimum statutory amount
required to be withheld under federal, state and local law. The value of the
shares to be delivered or withheld shall be based on the Fair Market Value of
the Common Stock on the date that the amount of tax to be withheld shall be
determined (“Tax Date”).

B. Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections

 

12



--------------------------------------------------------------------------------

shall not apply to such Incentive. If a participant makes an election under
Section 83(b) of the Code with respect to shares of restricted stock, an
Election to have shares withheld to satisfy withholding taxes is not permitted
to be made.

13.7 No Continued Employment. No participant under the Plan shall have any
right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.

13.8 Deferral Permitted. Payment of an Incentive may be deferred at the option
of the participant if permitted in the Incentive Agreement. Any deferral
arrangement shall comply with Section 409A of the Code.

13.9 Amendments to or Termination of the Plan. The Board may amend or
discontinue this Plan at any time; provided, however, that no such amendment
may:

A. materially revise the Plan without the approval of the stockholders. A
material revision of the Plan includes (i) except for adjustments permitted
herein, a material increase to the maximum number of shares of Common Stock that
may be issued through the Plan, (ii) a material increase to the benefits
accruing to participants under the Plan, (iii) a material expansion of the
classes of persons eligible to participate in the Plan, (iv) an expansion of the
types of awards available for grant under the Plan, (v) a material extension of
the term of the Plan and (vi) a material change that reduces the price at which
shares of Common Stock may be offered through the Plan;

B. amend Section 6.6 to permit repricing of options or SARs without the approval
of stockholders; or

C. materially impair, without the consent of the recipient, an Incentive
previously granted, except that the Company retains all of its rights under
Section 13.10.

13.10 Change of Control.

A. A “Change of Control” shall mean:

(i) the acquisition by any person of beneficial ownership of 50% or more of the
outstanding shares of the Common Stock or 50% or more of the combined voting
power of Superior’s then outstanding securities entitled to vote generally in
the election of directors; provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control:

(a) any acquisition (other than a Business Combination (as defined below) which
constitutes a Change of Control under Section 13.10A.(iii) hereof) of Common
Stock directly from the Company,

 

13



--------------------------------------------------------------------------------

(b) any acquisition of Common Stock by the Company,

(c) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

(d) any acquisition of Common Stock by any corporation or other entity pursuant
to a Business Combination that does not constitute a Change of Control under
Section 13.10A.(iii) hereof; or

(ii) individuals who, as of January 1, 2013, constituted the Board of Directors
of Superior (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to such date whose election, or nomination for
election by Superior’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Incumbent Board; or

(iii) consummation of a reorganization, share exchange, merger or consolidation
(including any such transaction involving any direct or indirect subsidiary of
Superior) or sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”); provided, however, that in no such
case shall any such transaction constitute a Change of Control if immediately
following such Business Combination:

(a) the individuals and entities who were the beneficial owners of Superior’s
outstanding Common Stock and Superior’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect beneficial ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the surviving or successor
corporation, or, if applicable, the ultimate parent company thereof (the
“Post-Transaction Corporation”), and

(b) except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either Superior, the Post-Transaction
Corporation or any subsidiary of either corporation) beneficially owns, directly
or indirectly, 25% or more of the then outstanding shares of common stock of the
corporation resulting from such Business Combination or 25% or more of the
combined voting power of the then outstanding voting securities of such
corporation, and

(c) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or

(iv) approval by the stockholders of Superior of a complete liquidation or
dissolution of Superior.

 

14



--------------------------------------------------------------------------------

For purposes of this Section 13.10, the term “person” shall mean a natural
person or entity, and shall also mean the group or syndicate created when two or
more persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that “person” shall not include an underwriter
temporarily holding a security pursuant to an offering of the security.

B. Upon a Change of Control of the type described in clause A.(i) or A.(ii) of
this Section 13.10 or immediately prior to any Change of Control of the type
described in clause A.(iii) or A.(iv) of this Section 13.10, and if determined
by the Committee and so provided in the Incentive Agreement, all outstanding
stock options, SARs, and other Incentives in the nature of rights that may be
exercised shall become fully exercisable, and all time-based vesting
restrictions on outstanding Incentives shall lapse. Further, except as otherwise
provided in the Incentive Agreement or any other Plan document governing an
Incentive, the target payout opportunities attainable under all outstanding
performance-based Incentives shall be deemed to have been fully earned as of the
effective date of the Change of Control based upon an assumed achievement of all
relevant performance goals at the “target” level and there shall be pro rata
payout to participants within thirty (30) days following the effective date of
the Change of Control (or any later date required by pursuant to Section 13.15)
based upon the length of time within the performance period that has elapsed
prior to the Change of Control. As used in the immediately preceding sentence
and subject to Section 13.15, ‘immediately prior’ to the Change of Control shall
mean sufficiently in advance of the Change of Control to permit the grantee to
take all steps reasonably necessary (i) if an optionee, to exercise any such
option fully and (ii) to deal with the shares purchased or acquired under any
such option or other Incentive and any formerly restricted shares on which
restrictions have lapsed so that all types of shares may be treated in the same
manner in connection with the Change of Control as the shares of Common Stock of
other stockholders.

C. No later than 30 days after a Change of Control of the type described in
subsections A.(i) or A.(ii) of this Section 13.10 and no later than 30 days
after the approval by the Board of a Change of Control of the type described in
subsections A.(iii) or A.(iv) of this Section 13.10, the Committee, acting in
its sole discretion without the consent or approval of any participant (and
notwithstanding any removal or attempted removal of some or all of the members
thereof as directors or Committee members), may act to effect one or more of the
alternatives listed below, which may vary among individual participants and
which may vary among Incentives held by any individual participant:

(i) require that all outstanding options, SARs or Other Stock-Based Awards be
exercised on or before a specified date (before or after such Change of Control)
fixed by the Committee, after which specified date all unexercised options, SARs
and Other Stock-Based Awards and all rights of participants thereunder shall
terminate,

 

15



--------------------------------------------------------------------------------

(ii) make such equitable adjustments to Incentives then outstanding as the
Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary),

(iii) provide for mandatory conversion of some or all of the outstanding
options, SARs, restricted stock units, or Other Stock-Based Awards held by some
or all participants as of a date, before or after such Change of Control,
specified by the Committee, in which event such options, SARs, restricted stock
units and Other Stock-Based Awards shall be deemed automatically cancelled and
the Company shall pay, or cause to be paid, to each such participant an amount
of cash per share equal to the excess, if any, of the Change of Control Value of
the shares subject to such option, SAR, restricted stock unit or Other
Stock-Based Award, as defined and calculated below, over the exercise price of
such options or the exercise or base price of such SARs, restricted stock units
or Other Stock-Based Awards or, in lieu of such cash payment, the issuance of
Common Stock or securities of an acquiring entity having a Fair Market Value
equal to such excess; provided, however, that no such mandatory conversion shall
occur if it would result in the imposition of a penalty on the participant under
Section 409A of the Code as a result of such cash payment or issuance of
securities, or

(iv) provide that thereafter, upon any exercise or payment of an Incentive that
entitles the holder to receive Common Stock, the holder shall be entitled to
purchase or receive under such Incentive in lieu of the number of shares of
Common Stock then covered by Incentive, the number and class of shares of stock
or other securities or property (including, without limitation, cash) to which
the holder would have been entitled pursuant to the terms of the agreement
providing for the reorganization, share exchange, merger, consolidation or asset
sale, if, immediately prior to such Change of Control, the holder had been the
record owner of the number of shares of Common Stock then covered by such
Incentive.

D. For the purposes of paragraph (iii) of Section 13.10C., the “Change of
Control Value” shall equal the amount determined by whichever of the following
items is applicable:

(i) the per share price to be paid to stockholders of Superior in any such
merger, consolidation or other reorganization,

(ii) the price per share offered to stockholders of Superior in any tender offer
or exchange offer whereby a Change of Control takes place,

 

16



--------------------------------------------------------------------------------

(iii) in all other events, the Fair Market Value per share of Common Stock into
which such options being converted are exercisable, as determined by the
Committee as of the date determined by the Committee to be the date of
conversion of such options, or

(iv) in the event that the consideration offered to stockholders of Superior in
any transaction described in this Section 13.10 consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered that is other than cash.

13.11 Definition of Fair Market Value. Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, except so provided below in
connection with a cashless exercise through a broker, it shall be determined as
follows: (i) if the Common Stock is listed on an established stock exchange or
any automated quotation system that provides sale quotations, the closing sale
price for a share of the Common Stock on such exchange or quotation system on
the applicable date, or if no sale of the Common Stock shall have been made on
that day, on the next preceding day on which there was a sale of the Common
Stock; (ii) if the Common Stock is not listed on any exchange or quotation
system, but bid and asked prices are quoted and published, the mean between the
quoted bid and asked prices on the applicable date, and if bid and asked prices
are not available on such day, on the next preceding day on which such prices
were available; and (iii) if the Common Stock is not regularly quoted, the fair
market value of a share of Common Stock on the applicable date as established by
the Committee in good faith. In the context of a cashless exercise through a
broker, the “Fair Market Value” shall be the price at which the Common Stock
subject to the stock option is actually sold in the market to pay the option
exercise price.

13.12 Recovery Policy. Each Incentive Agreement shall contain a provision
permitting the Company to recover any Incentive granted under the Plan if
(i) the Company’s financial statements are required to be restated at any time
within the three-year period following the final payout of the Incentive and the
participant is determined to be responsible, in whole or in part, for the
restatement, or (ii) the Incentive is subject to any clawback policies the
Company may adopt in order to conform to the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the SEC or national securities exchanges thereunder. All
determinations regarding the applicability of these provisions shall be in the
discretion of the Committee.

13.13 No Trust or Fund Created. Neither the Plan nor any Incentive shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a participant or any other person. To the
extent that any person acquires a right to receive payments from the Company
pursuant to an Incentive, such right shall be no greater than the right of any
unsecured general creditor of the Company.

13.14 Participants Outside the United States. Notwithstanding any provision of
the Plan to the contrary, in order to comply with the laws in other countries

 

17



--------------------------------------------------------------------------------

in which the Company operates or has employees, consultants or advisors, the
Committee, in its sole discretion, shall have the power and authority to
(a) determine which persons employed outside the United States are eligible to
participate in the Plan; (b) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Incentive granted to persons who reside
outside the United States; (c) establish subplans and modify exercise procedures
and other terms and procedures to the extent such actions may be necessary or
advisable; and (d) take any action, before or after an Incentive is granted,
that it deems advisable to obtain or comply with any necessary local government
regulatory exemptions or approvals.

13.15 Section 409A of the Code.

A. It is intended that the payments and benefits provided under the Plan and any
Incentive shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Plan and all Incentive Agreements
shall be construed in a manner that effects such intent. Nevertheless, the tax
treatment of the benefits provided under the Plan or any Incentive is not
warranted or guaranteed. Neither the Company, its Affiliates nor their
respective directors, officers, employees or advisers (other than in his or her
capacity as a participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any participant or other taxpayer as
a result of the Plan or any Incentive.

B. Notwithstanding anything in the Plan or in any Incentive Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment)
would be effected, under the Plan or any Incentive Agreement by reason of the
occurrence of a Change of Control, or the participant’s disability or separation
from service, such Non-Exempt Deferred Compensation will not be payable or
distributable to the participant, and/or such different form of payment will not
be effected, by reason of such circumstance unless the circumstances giving rise
to such Change of Control, disability or separation from service meet any
description or definition of “change in control event,” “disability” or
“separation from service,” as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). This provision does not prohibit the
vesting of any Incentive upon a Change of Control, disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, or the application of a different form of payment of
any amount or benefit, such payment or distribution shall be made at the time
and in the form that would have applied absent the Change of Control, disability
or separation from service, as applicable.

 

18